Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 11-21 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 11-17 and 20-21 are rejected. The claimed invention is directed to “mental steps” and “mathematical concepts” without significantly more. 
	The claims recite:
		triples
		function of triples
		an output value

Claim 11
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “A method for predicting a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities, respective property identifiers of respective properties of the entities, and expressions of the respective properties, the method comprising the following steps…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 11 that recite abstract ideas?

	YES. The following limitations in Claim 11 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

training a classifier as a function of triples that are present in the knowledge base at two different times separated by a time interval, to output an output value that characterizes, for a predefined triple, whether or not the expression of the predefined triple is stable over the time interval; and

predicting a persistence over time of entries of the knowledge base as a function of the output value of the classifier.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

This “classifier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

This “knowledge base” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

This “stability” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method as recited in claim 11, wherein the classifier is trained as a function of whether or not the expressions of the triples that are present in the knowledge base at the two different points in time assume the same value.

	Applicant’s Claim 12 merely teaches training an unspecified type of classifier. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method as recited in claim 12, wherein the classifier includes a logistic regression, parameters of logistic regressing being adapted during the training.

	Applicant’s Claim 13 merely teaches a type of classifier. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 14
	Claim 14 recites:

14. The method as recited in claim 11, wherein a 4-tuple including the predefined triple and an associated persistence prediction is made available in the knowledge base.

	Applicant’s Claim 14 merely teaches “availability” of knowledge in a “knowledge base.” Note that it wouldn’t be much of a “knowledge base” if the knowledge were unavailable. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 14 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A method for ascertaining a route using a navigation system, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 15 that recite abstract ideas?

	YES. The following limitations in Claim 15 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

ascertaining the route, using the navigation system, as a function of at least one entry of a knowledge base including a first triple of an entity, a property identifier of a property of the entity, and an expression of the property, the route being ascertained as a function of a prediction of a persistence of the property.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A navigation system
	(2) A knowledge base
	(3) A route

	A “navigation system” is a broad term which is described at a high level. Applicant’s Specification recites:

In an alternative further development of the present invention, a method for ascertaining a route using a navigation system is provided, the route being ascertained as a function of at least one entry of a knowledge base including a triple from an entity, a property identifier of a property of the entity, and an expression of this property, the route being ascertained as a function of a prediction of the persistence of this property, and the prediction being ascertained with the aid of one of the aforementioned methods. 

In this way it is particularly easy to ensure a reliable route planning.

This “navigation system” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

This “knowledge base” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “route” is a broad term which is described at a high level. Applicant’s Specification recites:

For instance, if the information of the existence of the gas station is judged to be unreliable, this information will not be taken into account for the route planning and the route is planned as a function of the available information in knowledge base KB deemed to be reliable. Vehicle 100 is then guided along this scheduled route, optionally by a corresponding actuation of actuators 10. Alternatively or additionally, the route is able to be displayed to a driver of vehicle 100. The described method may be implemented with the aid of a computer program that is stored on the machine-readable memory medium (46).

This “route” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A navigation system
	(2) A knowledge base
	(3) A route

	A “navigation system” is a broad term which is described at a high level. Applicant’s Specification recites:

In an alternative further development of the present invention, a method for ascertaining a route using a navigation system is provided, the route being ascertained as a function of at least one entry of a knowledge base including a triple from an entity, a property identifier of a property of the entity, and an expression of this property, the route being ascertained as a function of a prediction of the persistence of this property, and the prediction being ascertained with the aid of one of the aforementioned methods. 

In this way it is particularly easy to ensure a reliable route planning.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).


	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “route” is a broad term which is described at a high level. Applicant’s Specification recites:

For instance, if the information of the existence of the gas station is judged to be unreliable, this information will not be taken into account for the route planning and the route is planned as a function of the available information in knowledge base KB deemed to be reliable. Vehicle 100 is then guided along this scheduled route, optionally by a corresponding actuation of actuators 10. Alternatively or additionally, the route is able to be displayed to a driver of vehicle 100. The described method may be implemented with the aid of a computer program that is stored on the machine-readable memory medium (46).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “15. A method for ascertaining a route using a navigation system, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 16 that recite abstract ideas?

	YES. The following limitations in Claim 16 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

training a classifier as a function of triples that are present in the knowledge base at two different times separated by a time interval, to output an output value that characterizes, for the first triple, whether or not the expression of the first triple is stable over the time interval; and

predicting the persistence over time of entries of the knowledge base as a function of the output value of the classifier

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”:
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

This “classifier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

This “knowledge base” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

This “stability” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Claim 17 recites:

17. The method as recited in claim 16, wherein the first triple is not taken into account for ascertaining the route if the prediction shows that information included in the first triple is not persistent.

	Applicant’s Claim 17 merely teaches a conditional limitation to not consider certain data. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “20. A non-transitory machine-readable memory medium on which is stored a computer program for predicting a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities, respective property identifiers of respective properties of the entities, and expressions of the respective properties, the computer program, when executed by a computer, causing the computer to perform the following steps: …” Therefore, it is a “computer readable medium” (or “product of manufacture”), which is a statutory category of invention. Therefore, the answer to the inquiry is: “YES”.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 20 that recite abstract ideas?

	YES. The following limitations in Claim 20 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

training a classifier as a function of triples that are present in the knowledge base at two different times separated by a time interval, to output an output value that characterizes, for a predefined triple, whether or not the expression of the predefined triple is stable over the time interval; and

predicting a persistence over time of entries of the knowledge base as a function of the output value of the classifier.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

This “classifier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

This “knowledge base” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

This “stability” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 21
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “21. A computer configured to predict a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities, respective property identifiers of respective properties of the entities, and expressions of the respective properties, the computer configured to: …” Therefore, it is a “computer”, which is NOT a statutory category of invention. Therefore, the answer to the inquiry is: “NO”, Claim 21 FAILS Step 1 of the 101 analysis.
	It is, therefore, not eligible.

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 21 that recite abstract ideas?

	YES. The following limitations in Claim 21 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mental steps” and “mathematical concepts”:

train a classifier as a function of triples that are present in the knowledge base at two different times separated by a time interval, to output an output value that characterizes, for a predefined triple, whether or not the expression of the predefined triple is stable over the time interval; and

predict a persistence over time of entries of the knowledge base as a function of the output value of the classifier.

Step 2A (Prong Two) inquiry:

Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

This “classifier” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

This “knowledge base” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

This “stability” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) A classifier
	(2) A knowledge base
	(3) “stability”

	A “classifier” is a broad term which is described at a high level. Applicant’s Specification recites:

It may preferably be provided that the classifier includes a logistic regression, the parameters of which are adapted during the training. A logistic regression is particularly well suited to make a determination, using a binary classification, as to whether or not the expressions have changed. It is also possible to use other machine learning methods in the classifier, e.g., decision trees or a support vector machine.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “knowledge base” is a broad term which is described at a high level. Applicant’s Specification recites:

Knowledge bases include triples of entities, property identifiers of properties of the respective entities, and expressions of these respective properties, e.g., in text form.

	For a multitude of applications it is advantageous to extract information that is stored in the knowledge base. Knowledge bases that are variable over time are characterized in that entries of entities and properties are able to be added or changed. For a robust application it is then important to be able to assess whether or not a property of an entity in the knowledge base will be unchanged at a future point in time. This possibility is provided by an example method in accordance with the present invention.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	“Stability” is a broad term which is described at a high level. Applicant’s Specification recites:

In a first aspect, the present invention therefore relates to an (in particular computer-implemented) method for predicting, i.e., for making a prediction, regarding a persistence over time of entries of a knowledge base which is variable over time, the knowledge base including triples of entities (encoded as a feature vector, for example), property identifiers of properties of the respective entities, and expressions of these respective properties, the prediction being made as a function of an output value of a classifier, the classifier being trained as a function of triples that are present in the knowledge base at two different points in time separated by a time interval, to output the output value that characterizes for a predefinable triple whether or not the predefinable property stored in the triple is stable over this time interval. It was recognized that it is possible to learn a prediction regarding the future persistence over time of entries of the knowledge base with the aid of two snapshots of the knowledge base of two different points in time.

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 21 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 

	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
01 DEC 2022